178 Ga. App. 600 (1986)
344 S.E.2d 440
JARRETT
v.
FORD MOTOR CREDIT COMPANY et al.
71730.
Court of Appeals of Georgia.
Decided March 19, 1986.
Rehearing Denied April 3, 1986.
William H. Turner, Jr., for appellant.
Daniel F. Bridgers, for appellees.
SOGNIER, Judge.
Ford Motor Credit Company (Ford Motor) brought this action against Gary Jarrett seeking $1,482.18, the alleged balance due on a lease contract. Jarrett filed a direct appeal from the trial court's grant of summary judgment in favor of Ford Motor for $1,482.18 principal plus $173.22 attorney fees.
"`"It is not only the right but the duty of a reviewing or appellate court to raise the question of its jurisdiction in all cases in which there may be any doubt as to the existence of such jurisdiction." [Cit.]' [Cit.]" Atlantic-Canadian Corp. v. Hammer &c. Assoc., 167 Ga. App. 257 (1) (306 SE2d 22) (1983). Although OCGA § 9-11-56 (h) provides that "[a]n order granting summary judgment on any issue or as to any party shall be subject to review by appeal," this statute does not provide for direct appeals from all grants of summary judgment, but must be read in conjunction with OCGA §§ 5-6-34 and 5-6-35 regarding the procedure for appeal to this court. See Hawes v. Dinkler, 224 Ga. 785, 789 (2) (164 SE2d 799) (1968). Effective July 1, 1984, applications for discretionary appeals are required in "[a]ppeals in all actions for damages in which the judgment is $2,500.00 or less." *601 OCGA § 5-6-35 (a) (6). This statute unambiguously refers to "judgments" in general and we therefore construe it to be applicable to judgments in the amount of $2,500 or less obtained by verdict following a bench or jury trial as well as by summary judgment. See generally Irwin v. Busbee, 241 Ga. 567 (247 SE2d 103) (1978). Thus, because the appellant failed to follow the provisions required by OCGA § 5-6-35 (b) for cases in which an application for appeal is required, this direct appeal must be dismissed. Simpkins v. Minks, 175 Ga. App. 729 (334 SE2d 340) (1985). See also Brown v. Assoc. Fin. Svcs. Corp., 255 Ga. 457 (339 SE2d 590) (1986).
Appeal dismissed. Banke, C. J., and Birdsong, P. J., concur.